DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2019/0024744) in view of Canuti et al (US 2015/0323028), Nakanishi et al (US 5,573,579), and Cordenka (DE 202006000062, cited on IDS filed on 5/1/2019 – see English language translation filed on 5/1/2019).

	Regarding claim 1, Baba et al discloses a friction material composition comprising a fiber base material, inorganic filler, inorganic filler and a binder, and where the content of copper is 0.5 % by mass or less (Abstract). The binder is a phenol resin in the amount of 7 to 10 mass %, within the recited range of 5 to 13 mass % ([0073] and [0075]-[0076]). The organic fibers include carbon fibers in the amount of 5 to 20 mass %, overlapping the recited range of 0.5 to 10 mass % ([0084] and [0097]-[0098]). The organic filler includes cashew and rubber particles, i.e. cashew and rubber dust, in the amount of 1 to 20 mass % ([0077]-[0082]). The composition further comprises mica such as phlogopite in the amount of 3 to 9 mass % ([0042]-[0047] and [0049]). The inorganic filler includes potassium titanate, barium sulfate, calcium carbonate, and zirconium oxide in the amount of 30 to 80 mass % ([0071]-[0072]). As evidenced by Paragraph 
From the above, based on the total amount of graphite (3 to 5 mass %); cashew and rubber dust (1 to 20 mass %); phlogobite (3 to 9 mass %); and inorganic filler (30 to 80 mass %), the total of these ingredients is determined be 64 to 87 mass %, within the recited range of 60 to 90 mass % friction modifier recited in the present claims.
While the reference discloses that the friction material composition comprises carbon fibers, the reference does not disclose the length of the carbon fibers as recited in the present claims.
Nakanishi et al discloses a friction material composition comprising a fiber base, i.e. carbon fiber, a binder, and a friction modifier (Abstract, Column 4 Lines 16-35 and Lines 65-67, and Column 5 Lines 1-17). The fibers have a length of 0.3 to 15 mm, overlapping the recited range of 2 to 20 mm (Column 3 Lines 44-65). The reference discloses that when the length of the fiber is less than 0.3 mm, an excessive decrease in the coefficient of friction is obtained as well as an insufficient reinforcing effect is obtained (Column 3 Lines 50-53). Carbon fiber lengths greater than 15 mm result in scattering of such properties as coefficient of friction, wear rate, and strength of the friction material composition (Column 3 Lines 55-60).
Given that both Baba et al and Nakanishi et al are drawn to friction material compositions comprising carbon fibers, binders, and friction modifiers, in light of the particular advantages provided by the use and control of the carbon fiber length as taught by Nakanishi et al, it would therefore have been obvious to one of ordinary skill in the art to utilize the fiber lengths as taught by Nakanishi et al in the friction material composition disclosed by Baba et al with a reasonable expectation of success.

Cordenka discloses a friction material composition comprising a binder, a filler, and a cellulosic reinforcing fiber (Page 2). The cellulosic fibers are disclosed as lyocell fibers (Page 2).  The reference discloses that the friction material composition comprising the lyocell fibers have a high abrasion resistance (Page 2).
Given that both Baba et al and Cordenka are drawn to friction material compositions comprising carbon fibers, binders, and friction modifiers, in light of the particular advantages provided by the use and control of the lyocell fiber as taught by Cordenka, it would therefore have been obvious to one of ordinary skill in the art to utilize the lyocell fibers as taught by Cordenka as the carbon fibers in the friction material composition disclosed by Baba et al with a reasonable expectation of success.

Regarding claim 3, the combined disclosures of Baba et al, Canuti et al, Nakanishi et al, and Cordenka teach all the claim limitations as set forth above. Additionally, Cordenka discloses that the lyocell fibers have a fineness of 1 to 20 dtex, within the recited range of 0.3 to 100 dtex (Page 2).

	Regarding claim 6, the combined disclosures of Baba et al, Canuti et al, Nakanishi et al, and Cordenka teach all the claim limitations as set forth above. Additionally, Baba et al discloses a friction material molded by using the friction material composition ([0104]).

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections as set forth in the previous Office Action have been withdrawn.

Applicant’ arguments and data presented in the 37 C.F.R. 1.132 Declaration filed on 1/11/2021 regarding unexpected results of the claimed composition are not found to be persuasive for the reasons set forth below.

Applicants compare Inventive Examples 1-10 to the Comparative Examples 1-4 presented in the instant Specification and Comparative Examples 5-8 presented in the Declaration. While the comparative and inventive examples are proper side-by-side comparisons, it is noted that the claims are not commensurate in scope with the scope of the examples for the reasons set forth below. 

The inventive examples utilize a binder, i.e. phenol resin, in the amount of 8 mass %, while the claims require that a phenolic binder in the amount of 5 to 13 mass %. Accordingly, it is unclear if the obtained results are indicative of all amounts of phenolic encompassed by the present claims, or only for the particular binder and amounts thereof exemplified in the inventive examples. 

The inventive examples utilize a specific combination of friction modifiers, i.e. cashew dust, rubber dust, phlogopite, calcium carbonate, barium sulfate, potassium titanate, graphite as a solid lubricant, and zirconium silica, iron oxide and alumina as abrasives in range of 78.5 to 69 mass %, while the claims require these ingredients in the amount of 60 to 90 mass %. Furthermore, the inventive examples utilize a specific solid lubricant, i.e. graphite, and a specific combination of abrasives, i.e. iron oxide and zirconium silicate, while the claims generically recite that the composition comprises a solid lubricant and at least one abrasive. Finally, it is noted that the inventive examples utilize specific individual amounts of cashew dust, rubber dust, phlogopite, calcium carbonate, barium sulfate, potassium titanate, solid lubricant, and abrasives. Accordingly, it is unclear if the obtained results are indicative of all amounts of solid lubricants and abrasives in combination with cashew dust, rubber dust, phlogopite, calcium carbonate, barium sulfate, and potassium titanate as encompassed by the present claims or only for the particulate solid lubricants and abrasive and friction modifier amounts exemplified in the inventive examples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767